Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the claim requires “alcohol, and a carrier”. However, the specification recites that alcohol is the carrier ([0043], examples of carrier include…alcohol). Therefore, it is unclear how the carrier is separate from the provided alcohol. For examination purposes they are construed to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2008/0254405) (hereinafter Montgomery’405) in view of Sagel (US 2011/0306004), and further in view of Singh (US 2003/0152528).
Regarding claims 1, 22 and 25, Montgomery discloses a method of whitening teeth comprising: applying a tooth whitening agent to the tooth, the tooth whitening agent comprising hydrogen peroxide ([0111, “hydrogen peroxide”); 
continuously irradiating a tooth with light generated by a light source for an irradiation time period ([0109], “5 seconds to about an hour”), the light having a wavelength of ranging from 390nm to 410 nm ([0107], “350nm to about 700nm”… “blue light in the 380-520nm range”) and (claim 1/22) the light source emitting the light at an irradiance density of about 4.0 mW/cm2 ([0108], “1 mW/Cm2 to about 120 mW/cm2, or about 20 mW/Cm2”; wherein the wavelength is about 405nm ([0107], “405nm”); 
Montgomery’405 fail(s) to teach retaining tooth whitening agent on the tooth for a pretreatment period of time and positioning a light source at a distance of about 0 mm to about 12 mm from the tooth.
However, Sagel discloses a pretreatment period of time (pars. 29-30) and positioning a light source at a distance of .5-3cm ([0042]) and irradiance densities of .05mw/cm2 to about 200 mw/cm2 ([0042]) and the wavelength range (380-500nm; [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Montgomery’405 by requiring positioning a light source at a distance of about 0 mm to about 12 mm from the tooth, as taught by Sagel, for the purpose of providing the amount of intensity at the surface of the tooth to achieve the desired whitening effect.
Montgomery’405 fail(s) to teach using an alcohol.
However, Singh teaches using a hard/soft tissue anesthetic ([par. 83-85], analgesics and local anesthetics)and an anti-tartar medication ([par. 83]) as a therapeutic agent; an alcohol ([0108], “phenylethyl alcohol”) as a preservative; and fluoride as anticavity ([0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Montgomery’405/Sagel, by requiring using an alcohol ,as taught by Singh, for the purpose of providing a stable whitening product which can be applied to the users teeth without a tray.
(claim 2) wherein the tooth is continuously irradiated for the irradiation time period of up to about 1800 seconds (“ 30 minutes” [0109]).
(claim 20) Montgomery’405 fail(s) to teach using an alcohol and a therapeutic agent (claim 20).
However, Singh teaches using a hard/soft tissue anesthetic ([par. 83-85], analgesics and local anesthetics)and an anti-tartar medication ([par. 83]) as a therapeutic agent; an alcohol ([0108], “phenylethyl alcohol”) as a preservative; and fluoride as anticavity ([0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Montgomery’405/Sagel, by requiring using a therapeutic agent (claim 20);, as taught by Singh, for the purpose of providing additional therapeutic benefits which can be applied to the users teeth.
(claim 21/26) wherein the wavelength is 400 to 410nm ([0107], “405nm”);  
(claim 4) wherein the tooth whitening agent comprises hydrogen peroxide in a concentration ranging from of 0.1 wt% to 4.0 wt% based on the total weight of the tooth whitening agent ([0111], “3% to about 20% hydrogen peroxide”); 
(claim 5/23/24) wherein the concentration of hydrogen peroxide is 4.0 wt% based on the total weight of the tooth whitening agent ([0111], “3% to about 20% hydrogen peroxide”);
 (claim 6) wherein the whitening agent is substantially free of zinc oxide ([0111], the whitening agent is hydrogen peroxide); 
(claim 27) wherein the tooth whitening agent is applied using a brush ([0073], teaches application of the composition with a brush “interchangeable brushes”).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over De Vreese (US 2012/0322024) in view of Sagel (US 2011/0306004).
Regarding claim 1, DeVreese discloses a method of whitening teeth comprising: a) applying a tooth whitening agent to the tooth, the tooth whitening agent comprising hydrogen peroxide and alcohol ([0086];[0087], “hydrogen peroxide”… “polyhydric alcohol”); and b) retaining tooth whitening agent on the tooth for a pretreatment period of time ([0087]-[0087]; [0046][0047], as the whitening composition is disposed on the teeth a pretreatment time would be determined as the strip is not intended to be permanent); c) position a light source at a distance from a tooth ([0034]; [0137] “providing light”).
Devreese fail(s) to teach positioning a light source at a distance of about 0 mm to about 12 mm from the tooth; continuously irradiating a tooth with light generated by a light source for an irradiation time period, the light having a wavelength ranging from 390nm to 410nm and the light source emitting the light at an irradiance density from 3 to 10mw/cm2.
However, Sagel discloses a pretreatment period of time (pars. 29-30) and positioning a light source at a distance of .5-3cm ([0042]) and irradiance densities of .05mw/cm2 to about 200 mw/cm2 ([0042]) and the wavelength range (380-500nm; [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Devreese, by requiring positioning a light source at a distance of about 0 mm to about 12 mm from the tooth; continuously irradiating a tooth with light generated by a light source for an irradiation time period, the light having a wavelength ranging from 390nm to 410nm and the light source emitting the light at an irradiance density from 3 to 10mw/cm2, as taught by Sagel, for the purpose of providing the amount of intensity at the surface of the tooth to achieve the desired whitening effect.
Regarding claim 3, Devreese further discloses wherein the tooth whitening agent further comprises a fluoride ([0087], “fluoride”).

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive.
On pages 4-5, applicant responds to the prior response to arguments by stating that Montgomery explicitly teaches “that the whitening agent should not include a fluoride”. See Above, Claim 3 is addressed in a new grounds of rejection.
On pages 6-8, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made (fluoride, hydrogen peroxide, and alcohol all have art established uses for cleaning/whitening teeth/acting as a stabilizer for a composition), and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 6-8, applicant argues that the combinations with Montgomery teach away from Montgomery. Applicant states Sagel teaches a minimum irradiance density of 41.5mW/cm2. However, Sagel teaches ([0042]) much lower irradiance densities between 0.05mw/cm2 and 200mw/cm2 are possible. It is well understood as pointed out by Sagel that “The resulting light intensity to which the teeth are exposed will depend on the distance of the light source from the teeth and the energy output of the light source” ([0042]) one of ordinary skill in the art would recognize that as it is a result effective variable a relationship between the proper distance and the disclosed range of 0.05mw/cm2 to 200mw/cm2 , that a possible distance exists where one would understand 3 to 10mw/cm2 would be used.
ON pages 7-8 applicant argues the modification of Montgomery with the fluoride of Singh. However, Singh teaches the use of both Hydrogen Peroxide ([0080]) and Fluoride ([0083]) and an alcohol ([0108]) together. In regard to the arguments to teaching away with respect to Montgomery because “Montgomery suggests that the whitening agent should not include a fluoride”. However, the recitation applicant mentions is discussing making sure the teeth are clean so that the whitening gel has better results , the step is performed before the application of the whitening agent, many whitening agents include fluoride for the added benefit of preventing cavities (for example Singh is a whitening agent which includes fluoride). Therefore, it is noted that the prior art of Montgomery does not teach away from using fluoride and the rejection is maintained in combination with Singh which teaches a whitening agent comprising a fluoride. 
On pages 8-9, applicant argues criticality by stating research data with criticality for removing wine, tea, coffee stains. However, no affidavit has been filed and such limitations are not present in the claims as currently presented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772